Citation Nr: 1140738	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from August 1951 to August 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 2007, of the Department of Veterans` Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In May 2010, the Board remanded the case to the RO to afford the Veteran a VA examination.  VA has afforded the Veteran a VA examination in July 2010 and the examiner has issued a report.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  As the claim of service connection is resolved in the Veteran's favor, the Board has not provided the Veteran a copy of the VHA opinion, which would unnecessarily delay the claim that can decided now.


FINDING OF FACT

A bilateral hearing loss disability had onset in service.




CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection is resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran who served for ninety days or more develops hearing loss of the sensorineural type to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 






For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The threshold for normal hearing is from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment 110-11 (Stephen A. Schroeder et al. eds. (1988).)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record shows that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply.




Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board").)

Facts

The Veteran is seeking service connection for a bilateral hearing loss disability. 

The Veteran's service treatment records are unavailable.  A statement from the National Personnel Records Center indicated the records were probably destroyed in a fire at the St. Louis facility in July 1973.

A history of the Veteran's unit, the 196th Field Artillery Battalion, shows that in September 1952 the unit was attacked and the enemy fired hundreds of artillery rounds into the battalion area and the battalion returned defensive fires in preparation for a counter attack.  


The Veteran has testified and submitted statements that although he was not part of an artillery team firing rounds, his responsibilities placed him close to the firing, which he estimated to be a quarter of a football field away from the guns.  He stated that he first noticed ringing in his ears during training shortly before he was sent to Korea.  In Korea is when he first noticed a problem with his hearing and that he had no problems with his hearing before service.  At no time in training or while in combat in Korea did the Veteran use ear protection except to cover his ears with his hands.  

After service, the Veteran worked in a paper mill and drove a truck.  In both instances, he had ear protection.  He has also hunted in civilian life without ear protection, but described the noise exposure as a small .22 rifle.  

Impaired hearing was first documented by a private audiogram in December 2002.  The auditory threshold results were presented in graph form without the numerical results.  The audiologist, however, stated the results demonstrated mild to moderate sensorineural hearing loss bilaterally with a slight conductive component in the right ear at 1,000 Hz.  The Veteran's speech discrimination was excellent.  

VA audiology tests in November 2006 (the actual test results are not reported) showed that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  He reported that although he noticed bilateral hearing loss and tinnitus since the Korean War, the left ear was worse than the right.  The diagnosis was a mild low frequency sensorineural hearing loss sloping to moderate midfrequency sensorineural hearing loss and then ending with a moderate severe sensorineural hearing loss in the right ear.  The left ear had a moderate sensorineural hearing loss to midfrequency mixed hearing loss and a moderate severe high frequency sensorineural hearing loss.  He had excellent word recognition at the most comfortable levels in both ears.  





On VA examination in May 2008, an audiogram revealed puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000, Hertz as 35, 45, 5 , 50, and 60, in the right ear and 40, 50, 55, 50, and 55, in the left ear.  The speech recognition scores were 68 percent in the right ear and 76 percent in the left. 

The diagnosed was bilateral sensorineural hearing loss.  The VA examiner stated that a nexus opinion could not be made without resorting to mere speculation as to whether the Veteran's hearing loss was due to service because the claims folder was not available and the Veteran had significant civilian noise exposure. 

In July 2010, the Veteran underwent a second VA examination.  An audiogram revealed puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000, Hertz  as 35, 40, 50 , 50, and 60, in the right ear and 40, 50, 55, 55, and 55, in the left ear.  The speech recognition scores were 64 percent in the right ear and 76 percent in the left. 

The VA examiner had the claims file for review but noted the absence of the service treatment records.  Because there were no hearing evaluations from service, the examiner stated that a nexus opinion could not be made without resorting to mere speculation as to whether the Veteran's hearing loss was due to service.

In September 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The expert, a physician specializing in otolaryngology, noted that the Veteran was exposed to combat noise and the documented rocket or artillery attack resulted in over a hundred explosive devices hit the Veteran's encampment.  He also characterized post service audiograms as demonstrating a relatively symmetrical bilateral hearing loss with a typical high frequency drop off.  






The VA expert stated it is known that prolonged exposure to increased sound pressure will result in sensorineural hearing loss but the effect of short term noise exposure is less clear.  Until recently short term exposure was thought to result in a temporary threshold shift (TTS) that recovered completely when one was removed from the sound and such limited exposure did not result in long term damage.  Citing recent medical studies, the VHA expert stated, however, that even in the presence of what appeared to be fully recovered TTS the hair cells used for hearing are damaged and when the damage meets this threshold, a person experiences a greater hearing loss then that which may be due to aging.  

The VHA cited a study about noise induced hearing loss and tinnitus associated with military service from World War II to the present that concluded there is limited or suggestive evidence that exposure to impulse noise is associated with a greater likelihood of hearing loss compared with steady state noise exposure and the evidence was sufficient to conclude hearing loss at 25 decibels or greater between the frequencies 250 and 8000 Hertz are associated with higher prevalence of tinnitus.  The VHA expert stated that even without the service treatment records, hearing loss was at least as likely as not the result of military noise exposure, specifically the potential exposure to the impulse noise of rocket attacks and small arms fire.

Analysis

Consistent with the circumstances and conditions of the Veteran's participation in the Korean conflict combined with the unit history, relied on by the RO to support the grant of service connection for posttraumatic stress disorder, along with the Veteran's statements and credible testimony, the Board finds sufficient evidence to establish in-service noise exposure. 

Also, the evidence is undisputed that the Veteran currently suffers from a bilateral hearing loss disability under 38 C.F.R. § 3.385 as shown on VA examinations in May 2008 and July 2010.  



A hearing loss disability for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

But a bilateral hearing loss disability was not affirmatively shown to be present in service.  Nevertheless service connection may be established by initial diagnosis after service, when all the evidence establishes that the disability was incurred in service under 38 C.F.R. § 3.303(d). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.

Where, as here, the determinative question involves medical causation, that is, evidence of an association or link between the current bilateral hearing loss to noise exposure in service, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.

On the question of medical causation, there is competent medical evidence for and against the claim of service connection for a bilateral hearing loss disability. 

The evidence of record supporting service connection for a bilateral hearing loss disability consists of the opinion of the VHA expert, specializing in otolaryngology, who expressed the opinion that the bilateral hearing loss disability was as likely as not due to noise exposure in service. 




The evidence against the claim consists of the opinions of the VA examiners from the May 2008 and July 2010 VA examinations who stated that such an opinion would be speculative. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In this case, the Board finds that the favorable opinion of the VHA expert is more persuasive than the negative opinions, because the VHA expert applied medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion and reviewed the literature to support the opinion.  The VA examiners did not review the literature and did not provide a persuasive rationale for determining that an opinion could not be reached because such an opinion would be speculative.  

As the Board is charged with determining the probative value or evidentiary weight to be attached to a medical opinion as finder of fact, the Board finds that the opinion of the VHA expert has greater probative value that the negative opinions and the Veteran prevails. 

      (The Order follows on the next page.).








ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


